DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimoto et al., USPN 2006/0101485.
With regard to claim 1, Nishimoto discloses a wireless communications security system (0038) that secures communication between at least two parties (Fig. 4) including a transmitter that transmits a packet (0041), the transmitter including an interleaver that receives ordered data to be transmitted and converts, according to a mapping (scramble key Ks), the ordered data to interleaved data to be sent in the packet (The stream includes program content that is encrypted (scrambled) by a 
With regard to claims 12 and 2, Nishimoto discloses the system of claim 1, as outlined above, and further discloses that the communication link uses a physical layer (0040), temporal dependency (0052), and interleaving bits using a flexible inter and intra-block data interleaver (0054).
With regard to claims 3 and 4, Nishimoto discloses the system of claim 2, as outlined above, and further discloses the key is generated using a channel state that is estimated independently at the transmitter and the receiver based on other packets exchanged between the transmitter and the receiver (0042).
With regard to claim 14, Nishimoto discloses the system of claim 12, as outlined above, and further discloses the key bits will continue to update until a system specified event occurs, which could be based on the number of packets transmitted (0066, 0070).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto in view of Kwak et al., USPN 2019/0044761.
With regard to claims 5, 8, 13 and 15, Nishimoto discloses the system of claim 12, as outlined above, and further discloses using symmetric keys (device keys Kds) and continuously using channel based keys (work keys Kw, 0027), and further discloses using registers (0068), but does not disclose using a shift register. Kwak discloses a system of wirelessly transmitting interleaved data similar to that of Nishimoto (0002, 0032). Kwak further discloses generated channel-based keys (0057) are continuously placed into a shift register (0081, Fig. 5, 0149, 0160). It would have been obvious for one of ordinary skill in the art to implement shift register key placement of Kwak in the system of Nishimoto for the motivation of improved information security.
With regard to claim 6 and 7, Nishimoto in view of Kwak discloses the system of claim 12, as outlined above, and Nishimoto further discloses the key bits will continue to update until a time when a system specified event occurs, which could be based on the number of packets transmitted (0066, 0070). The motivation to combine remains the same as outlined above.
With regard to claim 9, Nishimoto in view of Kwak discloses the system of claim 15, as outlined above, and Kwak further discloses lower-order k bits are extracted from the key and a hash is applied (0086) as an address to index into a read only memory 
With regard to claim 10, Nishimoto in view of Kwak discloses the system of claim 15, as outlined above, and Nishimoto further discloses using the RAM as working memory (0051), and Kwak discloses the shift register can be LFSR (0036). The motivation to combine remains the same as outlined above.
With regard to claims 11 and 18, Nishimoto in view of Kwak discloses the system of claim 15, as outlined above, and Kwak discloses the interleaving and de-interleaving are done within an orthogonal frequency division multiplexing (OFDM) pipeline (0061-0062). The motivation to combine remains the same as outlined above.
With regard to claim 16, Nishimoto in view of Kwak discloses the system of claim 15, as outlined above, and Nishimoto further discloses the stored key value is used as the intermediate physical encryption key (Kd) to secure the data being transmitted (0027). The motivation to combine remains the same as outlined above.
With regard to claim 17, Nishimoto in view of Kwak discloses the system of claim 15, as outlined above, and Nishimoto further discloses the intermediate physical encryption key (Kd) at this point can be used, combined with a software encryption key from an application layer (Ks) and combined with a previously valid physical encryption key (Kw) for added security in generating new physical layer encryption keys (0028). The motivation to combine remains the same as outlined above.
Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not fully persuasive.

Applicant argues that Nishimoto does not disclose interleaving, but rather scrambling, and states that interleaving takes advantage of error correction to add a layer of security. The examiner points out that applicant makes no mention of error correction in the claims. Applicant’s specification discloses, “The operation of a basic interleaver 110 and de-interleaver 120 at a transmitter and receiver respectively, where the encoded ordered data 112 enters in-order and is scrambled based on a mapping scheme to produce a different output-order data out 114 that is transmitted to a receiver in a packet where the received data 122 is de-interleaved in a de-interleaver 120 back into ordered data and output 124, as shown in FIG. 1” (0019, Fig 1). This disclosed methodology of “basic” interleaving defines scrambling the data as can be seen in Fig 1. The disclosure continues to state that scrambling reduces the effect of error bursts, but does not disclose that an extra method step need be taken to read on the term, “interleaving”. The examiner maintains that the term “interleaving”, without an extra error correction step, is defined as scrambling the data.
Cited References
Shahrier et al., USPN 2002/0083279, is cited as a reference that teaches interleaving by scrambling and de-interleaving as unscrambling (0003) without any error correction. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JACOB LIPMAN/Primary Examiner, Art Unit 2434